DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on January 25, 2021. 
Claim 8 has been amended. 
Claims 1-10 are still pending. 
Response to Arguments
Applicant’s arguments, see Pg. 11, filed January 25, 2021, with respect to Claims 8-9 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the lack of antecedence issue in claim 8. 
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The IDS filed on November 3, 2020 has introduced new relevant art. In response to Applicant’s argument that claim 10 always had the term pulsed radiation. However, Applicant is arguing that the prior fails to disclose the emitting pulsed radiation from the radiation generation apparatus. Claim 10 does not recite emitting pulsed radiation from the radiation generation apparatus. Claim 10 is directed to a radiation detector and only recites “an emission period of pulsed radiation”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., emitting pulsed radiation from the X-ray In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Regarding claim 1, “a radiation generation unit generating radiation” should be changed to “a radiation generation unit generating pulsed radiation” in order to properly introduce a radiation generation unit that can generate pulsed radiation. Claim 2-7 are objected to by virtue of their dependency. 
Regarding claim 8, “a radiation generation unit that generates radiation” should be changed to “a radiation generation unit that generates pulsed radiation” in order to properly introduce a radiation generation unit that can generate pulsed radiation. Claim 9 is objected to by virtue of its dependency. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (U.S. 2015/0164461) in view of Nakatsugawa (U.S. 2011/0170669).
Regarding claim 1:
Imamura discloses a radiation irradiation detection system comprising:
a radiation generation apparatus (Fig. 2, #2a) that includes
 	a radiation generation unit (Fig. 2, #10) generating radiation, and 
an emission control unit (Fig. 2, #26) controlling emission of the radiation; and 
a radiation detection apparatus (Fig. 2, #2b) that includes
 a radiation detector (Fig. 2, #13) detecting the radiation transmitted through a subject, 
wherein the radiation detection apparatus (Fig. 2, #13) further includes a first wireless communication unit ([0096], wireless communication) that outputs an emission permitting signal ([0082], emission enable signal) for permitting the radiation to be emitted as a wireless signal ([0096], wireless communication of signal), and 
wherein, in a case where the emission permitting signal is received, the emission control unit (Fig. 2, #26) causes pulsed radiation to be emitted ([0083], X-ray emission is started after receiving emission enable signal), and controls emission of the pulsed radiation ([0082]-[0083], emission control based on enable signal) by using the emission permitting signal received ([0082]-[0083], emission enable signal) in a period in which the radiation is not emitted during an emission period of the radiation (Fig. 6, emission step St20 isn’t started until emission start request signal is sent St15 and St16).
	However, Imamura fails to disclose wherein the radiation generation apparatus further includes a second wireless communication unit that receives the emission permitting signal; the emission control unit causes pulsed radiation to be emitted, and controls emission of the pulsed radiation by using the emission permitting signal received by the second wireless communication 
Nakatsugawa teaches wherein the radiation generation apparatus (Fig. 4, 34) further includes a second wireless communication unit (Fig. 4, 132) that receives the emission permitting signal (Fig. 11, synchronization signal);
 the emission control unit causes pulsed radiation to be emitted (Fig. 11, pulsed irradiation), and controls emission of the pulsed radiation (Fig. 11, pulsed irradiation) by using the emission permitting signal received (Fig. 11, synchronization signal) by the second wireless communication unit in a period (Fig. 11, synchronization signal received when radiation is not being emitted) in which the radiation is not emitted during an emission period of the pulsed radiation (Fig. 11, synchronization signal received when radiation is not being emitted; [0015]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Imamura with the irradiation timing control taught by Nakatsugawa in order to increase image capture reliability (Nakatsugawa; [0029]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Imamura and Nakatsugawa discloses the radiation irradiation detection system according to claim 1, wherein the first wireless communication unit (Imamura; [0096], wireless communication) outputs the emission permitting signal in only the period in which the radiation is not emitted (Imamura; [0083], emission enable signal before irradiation occurs; Fig. 7, emission enable signal St18 occurs radiation emission St20).
Regarding claim 3:

wherein the first wireless communication unit continuously outputs the emission permitting signal (Imamura; [0083], emission enable signal), and 
wherein the emission control unit controls emission of the pulsed radiation by using the emission permitting signal received in the period in which the radiation is not emitted (Imamura; [0082]-[0083], emission enable signal sent before the X-ray emission starts; Fig. 7, emission enable signal St18 occurs radiation emission St20) among the emission permitting signals received by the second wireless communication unit (Nakatsugawa; (Fig. 4, 132).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Imamura with the irradiation timing control taught by Nakatsugawa in order to increase image capture reliability (Nakatsugawa; [0029]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Imamura and Nakatsugawa discloses the radiation irradiation detection system according to claim 1, 
wherein, in a case of stopping emission of the radiation (Imamura; Fig. 6, X-ray emission stop), the first wireless communication unit stops outputting of the emission permitting signal during at least one cycle (Imamura; Fig 6, X-ray enable signal is stopped) of the pulsed radiation (Nakatsugawa; Fig. 11, pulsed radiation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Imamura with the irradiation timing control taught by 
Regarding claim 6:
The combination of Imamura and Nakatsugawa discloses the radiation irradiation detection system according to claim 1, 
wherein, in a case where a preparation operation of the radiation detector is finished (Imamura; Fig. 6, reset operation), the radiation detection apparatus outputs the emission permitting signal (Imamura; [0082], emission enable signal; Fig. 7, St18), and starts an operation of accumulating a detection signal of the radiation in the radiation detector (Imamura; Fig. 6, storage operation).
Regarding claim 8:
Imamura discloses a radiation generation apparatus comprising:
a radiation generation unit (Fig. 2, #10) that generates radiation; 
an emission control unit (Fig. 2, #26) that controls emission of the radiation;
wherein, in a case where an emission permitting signal as a wireless signal (([0062], emission control signal is sent form wireless communication unit) output from a radiation detection apparatus (Fig. 2, #13) detecting the radiation transmitted through a subject is received by the wireless communication unit, the emission control unit causes radiation to be emitted ([0083], X-ray emission is started after receiving emission enable signal), and controls emission of the radiation by using the emission permitting signal received ([0082]-[0083], emission enable signal) in a period in which the radiation is not emitted during an emission period of the radiation (Fig. 6, emission step St20 isn’t started until emission start request signal is sent St15 and St16).

Nakatsugawa teaches a wireless communication unit (Fig. 4, 132) that performs wireless communication, 
the emission control unit causes pulsed radiation to be emitted (Fig. 11, pulse radiation), and controls emission of the pulsed radiation (Fig. 11, pulsed irradiation) by using the emission permitting signal received (Fig. 11, synchronization signal) by the wireless communication unit in a period (Fig. 11, synchronization signal received when radiation is not being emitted) in which the radiation is not emitted during an emission period of the pulsed radiation (Fig. 11, synchronization signal received when radiation is not being emitted; [0015]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Imamura with the irradiation timing control taught by Nakatsugawa in order to increase image capture reliability (Nakatsugawa; [0029]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10:
Imamura discloses a radiation detection apparatus comprising:
a radiation detector (Fig. 2, #13) that detects radiation transmitted through a subject; and 
a wireless communication unit ([0096], wireless communication) that performs wireless communication, 

However, Imamura fails to disclose outputs the emission permitting signal in only a period in which the radiation is not emitted during an emission period of pulsed radiation emitted from the radiation generation apparatus in response to the emission permitting signal.
Nakatsugawa teaches outputs the emission permitting signal (Fig. 11, synchronization signal) in only a period in which the radiation is not emitted during an emission period of pulsed radiation emitted (Fig. 11, synchronization signal is sent when irradiation isn’t occurring) from the radiation generation apparatus in response to the emission permitting signal (Fig. 11, synchronization signal is sent when irradiation isn’t occurring).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Imamura with the irradiation timing control taught by Nakatsugawa in order to increase image capture reliability (Nakatsugawa; [0029]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (U.S. 2015/0164461) in view of Nakatsugawa (U.S. 2011/0170669) as applied to claim 1 above, and further in view of Hiroike (U.S. 2013/0279657).
Regarding claim 4:
The combination of Imamura and Nakatsugawa discloses the radiation irradiation detection system according to claim 1, pulsed radiation (Nakatsugawa; Fig. 11, pulsed radiation).
However, the combination of Imamura and Nakatsugawa fails to disclose wherein, in a case of stopping emission of the radiation, the first wireless communication unit outputs an emission stopping signal for instructing emission of the radiation to be stopped as a wireless signal, and continuously outputs the emission stopping signal during at least one cycle of the radiation.
Hiroike teaches wherein, in a case of stopping emission of the radiation (Hiroike; [0071], irradiation end request), the first wireless communication unit (Hiroike; Fig. 2, #110) outputs an emission stopping signal (Hiroike; [0071], irradiation end request) for instructing emission of the radiation to be stopped as a wireless signal, and continuously outputs the emission stopping signal (Hiroike; [0071], irradiation end request) during at least one cycle (Hiroike; [0071], irradiation end request) of the radiation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the irradiation detection system of Imamura and Nakatsugawa with the irradiation stop signal of Hiroike. One would have been motivated to make such combination in order to decrease the chance of accidental X-ray exposure. Therefore, it would have been obvious to combine the irradiation detection system of Imamura with the irradiation end signal of Hiroike to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7:

However, the combination of Imamura and Nakatsugawa fails to disclose wherein the radiation generation apparatus is portable.
Hiroike teaches wherein the radiation generation apparatus is portable ([0012] and claim 21, portable radiation generation apparatus). 
It would have been obvious to one of an ordinary skill in the art to substitute the radiation generation system of Imamura and Nakatsugawa with the portable radiation generation system of Hiroike in order to increase the movability of the system. Therefore, it would have been obvious to substitute the radiation generation system of Imamura with the portable radiation generation system of Hiroike to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9:
The combination of Imamura and Nakatsugawa discloses the radiation generation apparatus according to claim 8.
However, the combination of Imamura and Nakatsugawa fails to disclose wherein the radiation generation apparatus is portable.
Hiroike teaches wherein the radiation generation apparatus is portable ([0012] and claim 21, portable radiation generation apparatus). 
It would have been obvious to one of an ordinary skill in the art to substitute the radiation generation system of Imamura and Nakatsugawa with the portable radiation generation system of Hiroike in order to increase the movability of the system. Therefore, it would have been obvious to substitute the radiation generation system of Imamura with the portable radiation generation .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwakiri (U.S. 2014/0110595)- Pulsed radiation timing control.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 3, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./            Examiner, Art Unit 2884                                                                                                                                                                                            /DANI FOX/Primary Examiner, Art Unit 2884